Case 2:21-mj-00024-DM Document 1-1 Filed 02/24/21 Page 1 of 6

3
©

Amulfo. Ferrera-Arrazola CO,
DR-OS-CR-GOGLE (01)

Petition for Warrant or Surmons for Offender Under Supervision F | LED

 

PROB 120
(193)
United States District Court MAR G 1 201
for the
: ~ CLERK, U.S. DIST ee SQURT
WESTERN DISTRICT OF TEXAS WESTERN DISTRI vers
By SUTY CLERK
Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Arnulfo Ferrera-Arrazola Case Number: DR-08-CR-0061 1(01)

Name of Sentencing Judicial Officer: Honorable Alia Moses Ludlum, United States District Judge
Date of Original Sentence: January 15, 2009

Original Offense: Iegal Re-entry into the United States After Deportation, in violation of 8 U.S.C. § 1326(a)

Original Sentence: Eleven (11) months imprisonment; one (1) year Term of Supervised Release.
Type Of Supervision: Supervised Release Date Supervision Commenced: April 24, 2009
Assistant U.S. Attorney: Herbert Lindsey Defense Attorney: William Dietz Fry

 

PETITIONING THE COURT
XX. To issue Warrant.
To issue a SUMMONS

The probation officer believes the offender has violated the following conditions of supervision:

Violation Number Nature of Noncompliance

 

I. ; Mandatory Condition No. I. The defendant shall not commit another federal,
state, or local crime during the term of supervision.

2. Standard Condition: If the defendant is excluded, deported, or removed upon
release from imprisonment, the term of supervised release shall be non-reporting
supervised release. The defendant shall not illegally re-enter the United States.
Ifthe defendant lawfully re enters the United States during the term of supervised
release, the defendant shall immediately report in person to the nearest U.S.
Probation Office.

On or about January 17, 2010, the offender was found in the United States having been
previously denied admission, excluded, deported and removed from the United States
on or about April 29, 2009, and the offender had not received the consent of the
Attorney General of the United States and the Secretary of the Department of
Homeland Security, the successor for this function pursuant to € U.S.C. -§§ 202(3),
202(4), & 557, to reapply for admission, being voluntarily i in-the United Statés in
violation of 8 U.S.C. § 1326(a) & (b)C1)/(2). Oo west

 

A true copy
Glark, ©
 

-00024-DM ..Document 1

Case 2:21-m|

 

 

  
 

 

 

 

-1 Filed.02/24/21 Page 2 of 6

 

 

 

 

 
. Case 2:21-mj-00024-DM Document 1-1 Filed 02/24/21 Page 3 of 6

Armulfo Ferrera-Arrazola ~*~ yp.
DR-08-CR-00611 (01) ,
Petition for Warrant or Summons for Offender Under Supervision

The defendant’s term of supervised release commenced on April 24, 2009, and expires
on April 23, 2010. On January 17, 2010, the defendant was arrested by the San Diego
Border Patrol, for the offense of Illegal Re-entry into the United States. He was found
in the Southern District of California without having obtained permission from the
Secretary of Homeland Security of the United States to re-apply for admission after
being deported on Apri! 29, 2009, According to the San Diego Border Patrol agent, the
defendant was turned over to the San Diego County Sheriff's Office due to the active
warrant for failure to appear on a charge that occurred prior to the instant offense and
they do not know his whereabouts. According to the United States Probation Office,
Southern District of San Diego, a complaint has not been filed.

 

U.S. Probation Officer Recommendation:
The term of supervision should be

XX_ revoked. (Maximum penalty:_]_year imprisonment;_l year supervised release; and payment
of any unsatisfied monetary sanction previously imposed)

extended for years, for a total term of years.

The conditions of supervision should be modified as follows:

 

 

Approved: Respectfully Submitted,
Victor Calderon Shelley Flanary \_)
Supervising U.S. Probation Officer . U.S. Probation Ne,

Date: February 24, 2010
Telephone #: 830-703-2089, ext. 235

Approved:

AS

Robert Brad wn
Assistant W4. Attorney

 
, Case 2:21-mj-00024-DM Document 1-1 Filed 02/24/21 Page 4 of 6

Arnulfo Ferrera-Arrazola ro

DR-08-CR-0061 1 (01)
Petition for Warrant or Summons for Offender Under Supervision

wm

 

THE COURT ORDERS

___.. No Action

_X_ The issuance of a WARRANT. yf

The issuance of a SUMMONS.

Other: No warrant necessary due to amended petition.

Aaa i

| si Moses Ludlum
United States District Judge

=f) |p

Date
Case 2:21-mj-00024-DM Document 1-1 Filed 02/24/21 Page 5 of 6

e240 442 (Rey, 10/03) Warrant for Arrest (Rev. 905 WDTX) | 8 OK é \o)
ene

UNITED STATES DISTRICT COURT

Western District of Texas

UNITED STATES OF AMERICA
WARRANT FOR ARREST

V.
ARNULFO FERRERA-ARRAZOLA Case Number; DR:08-CR-0611 (01)

To: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest _ARNULFO FERRERA-ARRAZOLA

Name
and bring him or her forthwith to the nearest magistrate judge to answer a(n)
(] Indictment [jy Information (] Complaint [) Order of Cl Probation ae Supervised Release ( Violation
court Violation Violation Petition Notice
Petition
U.S
charging him or her with (brief description of offense) . MARSHAL
VIOLATION OF CONDITION OF SUPERVISED RELEASE Map x
2 2019
WAR ‘

in violation of Title(s) United States Code, Section(s) SEE ATTACHED PETITION

 

 

 

S.A. ROSAS - : SA Pra

 

 

 

 

 

Name of Issuing Officer Signature of Issuing Officer
U.S. DEPUTY CLERK 3/2/2010 Del Rio; TX
Title of Issuing Officer Date and Location
DATE ISSUED: 3/2/2010
Bail fixed at $ DETAINED by US DISTRICT JUDGE ALIA MOSES LUDLUM
Namne of Judicial Officer
RETURN

 

This warrant was received and executed with the arrest of the above-named defendant at

 

DATE RECEIVED NAME AND TITLE GF ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER

 

 

DATE OF ARREST

 

 

 

 
Case 2:21-mj-00024-DM. Document 1-1 Filed 02/24/21 Page 6 of 6

 

 

AULT gy
. Wie ’ 4} :
Ws ql Ee J oO" ‘“y,
> oe Hie ~
AN ee ee
FPG TN 4 OF
. ‘ i i qv ‘ .
a | A cHWs tes
ay < aN a =
Lloptes eel ros 30 >
. We one: wt >
> QOS

 
